DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 1/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1 and 52 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 8/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/07/2021 is partially withdrawn.  Claims 5-12, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 34-48, directed to remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 34-48 directed to an invention non-elected with traverse in the reply filed on 10/07/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-2, 4-33, and 49-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: an optical system having a sensor and an optical element comprising a plurality of sections arranges to perform the image projection as claimed, specifically the partial overlapping of fields of view and the duplication of an imaged object on the sensor array attributable to the projecting performed by the plurality of sections (Claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
On page 12 of the Remarks, Applicant argues that the amended claim 34 “should no longer be withdrawn” as it “at least, had a common inventive concept with claim 1”.  Examiner agrees that the amended claim language and dependence on Claim 1 provide for a similar inventive concept though the inventions remain independent and distinct.  For this particular invention of Claim 34, as noted in the 8/07/2020 Restriction Requirement, the inventions have a separate states in the art in view of their different classification, the inventions have acquired separate status in the art due to divergent subject matter, the inventions require different fields of search, prior art applicable to one invention would not likely be applicable to the other invention, and the Claim 34 invention raises 35 U.S.C. 101 and 35 U.S.C. 112 issues. The 35 U.S.C. 112 and 101 issues in Claim 34 are particularly differentiating from the allowed claims.  Dependence on the allowed claims, substantially similar subject matter, and “a common inventive concept” do not remedy these issues. 
On pages 12-13 of the Remarks, Applicant argues that the amended Claim 35 and dependents thereof “should no longer be withdrawn” as it “at least, had a common inventive concept with claim 1”. Examiner agrees that the amended claim language and dependence on Claim 1 provide for a similar inventive concept though the inventions remain independent and distinct.  For this particular invention of Claim 35, as noted in the 8/07/2020 Restriction Requirement, the inventions have a separate states in the art in view of their different classification, the inventions have acquired separate status in the art due to divergent subject matter, the inventions require different fields of search, and prior art applicable to one invention would not likely be applicable to the other invention. The divergent subject matter and serious burden to search and examination of a projection system as compared to a sensor system are particularly differentiating from the allowed claims.  Reciting substantially similar subject matter and “a common inventive concept” do not remedy these issues.
While Claims 47 and 48 are not separately argued as claims meriting rejoinder, the above points are similarly applicable to the method of choosing a design (Claim 47) and the optical configuration that projects (Claim 48).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims stand withdrawn as directed to a non-elected invention.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872